PER CURIAM.

ORDER

The United States moves to summarily affirm the United States Court of Federal Claims’ dismissal of Maria L. Pereira’s complaint for lack of jurisdiction.
Pereira filed a complaint in the Court of Federal Claims, alleging that the United States owed her $7.5 billion dollars in damages because she was escorted out of a Department of Justice building by security and due to her subsequent hospital admission. Pereira’s complaint was dismissed *425for lack of jurisdiction as sounding in tort. Pereira appealed.
We agree with the United States that summary affirmance is warranted. Summary affirmance of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994). The Court of Federal Claims correctly determined that Pereira did not identify a claim based upon a money-mandating statute, regulation, or constitutional provision and correctly determined that it does not have jurisdiction over tort claims.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for summary affirmance is granted.
(2) All sides shall bear their own costs.